DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 Response to Arguments
Applicant’s amendments and associated arguments filed 10/12/2021 with respect to the rejection of the claims using the previous interpretation of the replacement outer insulation layer in Doan have been fully considered and are persuasive. However, based on the applicant’s amendments, a new interpretation of the replacement outer insulation layer in Doan is now being used and is explained further below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 9, 11, 13-16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Doan et al. (US 4,922,607, hereinafter Doan).
Regarding claims 1-3, 11 and 13, Doan discloses a method of terminating a shield 134 in an implantable medical lead. As seen in figure 3, a shield 134 is provided between an inner insulation layer 141 and a surrounding outer insulation layer 220, the outer insulation layer terminating prior to an end of the shield and the inner insulation layer. An insulation extension layer 126 is bonded in direct contact with the end of the inner insulation layer 141 at a point where the inner insulation layer terminates, as seen in the annotated figure below:

    PNG
    media_image1.png
    519
    762
    media_image1.png
    Greyscale

A replacement outer insulation layer is positioned over the shield 134 and inner insulation layer 141 and where the outer insulation is not present (they inherently don't occupy the same space). The Examiner considers the combination of elements 202, 212 and 214 to constitute the claimed “replacement outer insulation layer.” This interpretation is considered reasonable since elements 202, 212 and 214 are at similar radial positions to form a continuous “layer” in the lead, the elements are in direct contact with each other (see annotated figure below), and the elements are all made of silicone rubber (Col. 4, lines 45-47). 
    PNG
    media_image2.png
    348
    856
    media_image2.png
    Greyscale

The replacement outer insulation layer extends beyond the inner insulation layer 141 and also extends over the insulation extension layer and directly contacts the insulation extension layer, the replacement outer insulation layer 202 is indirectly bonded to an end of the outer insulation layer 220 and terminates before an end of the insulation layer extension on an opposite side of the insulation layer extension from the bond to the inner insulation layer 141.
Regarding claims 4 and 14, conductive ring 200 is placed at the termination of the replacement outer insulation layer 202 and over the insulation layer extension, and can act as a stimulation electrode, if so desired by a user, as it conducts electricity (see figure 3 and Col. 4, lines 42-48). 
Regarding claims 5 and 15, Doan discloses that replacement outer insulation layer 202 is adhered to its surrounding parts for added mechanical strength. This will result in the replacement outer insulation layer having a greater stiffness than outer insulation layer 220 which are composed of polyurethane and not adhered to any other parts (see Col. 4, lines 19-48). 
Regarding claims 6 and 16, the preformed replacement outer insulation layer 202 is applied to the lead (Col. 4, lines 9-11). This application will necessarily entail a “sliding” motion in some direction. The claim does not specify the direction in which the sliding occurs.
Regarding claims 9 and 19, the end of each wire in the shield 134 is shown individually folded/wrapped around the inner insulation layer (see figure 3).
Regarding claim 20, at least one filar 140/124 is surrounded by the inner insulation layer 141, the at least one filar extending beyond the end of the outer insulation layer 220, the end of the inner insulation layer 141 and the shield 134, the at least one filar 140/124 being surrounded by the insulation extension layer once beyond the end of the inner insulation layer 141 (See figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 10 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doan.
Doan discloses the use of welds 203 spanning between the inner insulation layer and the insulation extension layer (See Col. 4, lines 1-2). Doan does not disclose a barb, but since it has an equivalent functional use (preventing easy extraction), and is placed in the same location as claimed, the Examiner would consider it obvious to one of ordinary skill in the art at the time of the applicant’s invention to substitute barbs for the weld as it would have the same function as disclosed by Doan.
Allowable Subject Matter
Claims 8, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792